Citation Nr: 0736191	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  05-22 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from December 1949 to August 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Winston-Salem, North Carolina.  

In September October 2007, the Board granted the veteran's 
motion to advance this appeaol on its docket.


FINDINGS OF FACT

1. The record includes a diagnosis of PTSD, associated with 
an in-service, non-combat stressor.

2. There is no credible supporting evidence of the claimed 
in-service stressor.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

September 2003, October 2003, and February 2005 VCAA letters 
informed the veteran of the information and evidence 
necessary to substantiate the claim, what types of evidence 
VA would undertake to obtain, and what evidence the appellant 
was responsible for obtaining.  The February 2005 letter 
explicitly told the veteran to submit all relevant evidence 
in his possession.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  As the Board 
concludes below that the preponderance of the evidence is 
against the service connection claim, any question as to the 
appropriate disability rating or effective date to be 
assigned is moot.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  As portions of the notice came after 
the initial adjudication of the claim, the timing of the 
notices did not comply with the requirement that the notice 
must precede the adjudication.  However the timing deficiency 
was remedied by the RO's readjudication of the claim after 
sending the proper notice.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).

There has been compliance with the assistance requirements of 
the VCAA.  All available service medical, VA, and private 
treatment records have been obtained.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

Service connection for PTSD requires credible supporting 
evidence of a claimed in service stressor.  38 C.F.R. 
§ 3.304(f).  The credible supporting evidence cannot be 
provided by a medical examiner.  Cohen v. Brown, 8 Vet. App. 
5 (1995).  As such, a VA medical examination is not 
necessary.  Therefore, no further action is necessary to 
assist the claimant with the claim.


Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 32 (4th ed.) (1994) (DSM IV)); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of § 3.1(y) of this part and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  This rule was 
subsequently codified at 38 C.F.R. § 3.304(f).

The veteran has not claimed that his inservice stressor is 
combat related.  

In September 2003, the veteran requested service connection 
for PTSD.  He reported that while was assigned to the 82nd 
Airborne Division sometime between mid 1953 and 1956, during 
a training jump from a C119 aircraft, his weapons container 
got "hung up" on the side of the door while he was jumping 
from the plane.  This put him outside of and underneath the 
plane.  He stated that the airman pulling in the parachute 
static lines discovered the veteran and went back in the 
plane.  After he returned, he attempted to pull the veteran 
back in, but there was too much weight.  The plane then 
circled for a while and flew back to the drop zone.  The 
airman inside the airplane then pried or cut the rifle 
container free from the aircraft.  The veteran also reported 
that during the early 1950's he saw two plane crashes.  

The veteran stated that since the "hang up incident" he had 
had recurring dreams about it to the point that he was 
screaming and shouting out loud, which was causing his wife 
to wake him to see what was wrong.  He also noted that he had 
dreams of the plane crashing and indicated that if he did 
completely wake himself up he would go back to the same 
dream.  He noted that he had periods of being nervous to the 
point that it affected his speech, was easily startled, and 
had angry moods.  

In a September 2003 statement, H. S. wrote that he and the 
veteran were assigned to the 3rd Bn., 525th Abn. Inf. Regt. 
82nd Airborne Division, Ft. Bragg, NC in the early 1950's, 
when he first got to know the veteran.  He stated that when 
the 82nd Airborne Division integrated its troops early in 
1953, the veteran was reassigned to Hq's Co., within the 
325th Abn. Inf Regt., 82nd Abn. Div., Ft. Bragg, NC.  H. S. 
indicated that he remained with Co. K, 505th Abn Inf Regt, 
Ft. Bragg.

He indicated that one day between 1953 and 1956 there was 
"strong talk" throughout the 82nd Abn. Div. that a 
paratrooper had jumped out of a C 119 aircraft on a training 
jump and that his weapon container had become caught between 
the door and wall of the fuselage as the trooper jumped from 
the door opening.  The trooper was not discovered outside 
until the Air Force Load Master tried to pull all of the 
static lines back into the aircraft.  H. S. said that the Air 
Force was considering foaming the landing runway at Pope Air 
Force Base to try and land but realized that the trooper was 
conscious and could still communicate.  Subsequently, the 
plane flew back to the drop zone, the Load Master cut the 
container free, and the trooper went into free fall and his 
chute opened.

H. S. indicated that when this incident was being told, no 
one said the name of the trooper involved.  He guessed this 
was because the trooper involved was not in his unit.  He 
stated that it was not until recently that the veteran told 
him that he was the trooper that had hung outside the C 119 
aircraft.  He indicated that the veteran told him that for a 
long time he had thought and dreamed about the incident, but 
had very seldom spoke about it.  He noted that the veteran's 
wife had told him that she often had to wake the veteran see 
what was wrong with him when he started screaming and 
shouting in his sleep.  

In a September 2003 statement in support of claim, the 
veteran's wife indicated that they had been married for 43 
years.  She noted that for over 40 years she had lived with 
the veteran's stress and mood swings.  She stated that the 
veteran had nightmares and would scream and would wake from a 
sound sleep, being frightened.  

In an October 2003 report, the veteran's private physician, 
J. Lindgren, M.D., indicated that he had examined the veteran 
on October 1, 2003.  He noted that the veteran served in the 
Army from 1948 through 1961.  He indicated that the veteran 
reported that in 1954, during a training jump, his rigging 
became caught on the plane and the veteran was hanging under 
the plane for quite some time.  The crew eventually turned 
around and went back to the drop zone where he was cut loose 
and his chute successfully deployed allowing him to land 
without physical injury.  

He noted that since this incident, the veteran reported 
chronic PTSD symptoms.  Following examination, a diagnosis of 
PTSD was rendered.  Dr. Lindgren indicated that because of 
his service-connected PTSD, the veteran was unable sustain 
social or work relations and was permanently and totally 
disabled and unemployable.  

In its October 2003 VCAA letter, the RO requested that the 
veteran give a two month specific date range when the claimed 
incident occurred; the unit of assignment at the time of the 
stressful event; and the geographic location where the event 
took place.  Along with the letter, the RO sent a PTSD 
questionnaire for the veteran to fill out.  

In the February 2005 letter, the RO informed the veteran of 
the types of stressors that would be needed to qualify for a 
PTSD claim.  

The veteran filled out the questionnaire indicating that the 
incident happened in "early 1953" at Fort Bragg, NC, and 
that he was attached to HQ Co 325th Abn. Inf. Regt.  The 
veteran attached a copy of his previously submitted in which 
noted that the incident occurred between 1953 and 1956.  The 
veteran has not provided a two month window with regard to 
his claimed stressor at any time.  

The veteran's service medical records, including reports of 
psychiatric evaluations, contain no information regarding the 
claimed stressor or findings of a psychiatric disability.

Similarly, the veteran's service personnel records contain 
not information referable to the claimed stressor.  These 
records show that from November 1952 to April 1954, he was a 
message clerk with HQ Co. 3rd  325th AIR, at Fort Bragg.  He 
was a student from April to June 1954 at Fort Jackson, and 
returned to the same unit at Fort Bragg where he served as a 
wire chief from June 1954 to February 1955.  He received the 
Parachutist Badge in July 1950.

The pertinent medical evidence in this case includes a 
private examiner's opinion that the veteran has PTSD related 
to his claimed inservice airplane incident.  This evidence 
supports two of the three elements necessary for the grant of 
service connection for PTSD.  

Because the claimed stressor is not related to combat, 
credible supporting evidence is needed.  38 C.F.R. 
§ 3.304(f).

There has been no independent corroboration of the veteran's 
claimed stressor of being held outside and under the belly of 
the plane for an extended period of time prior to being cut 
loose and landing safely.  

Although H.S. reports that he heard of the stressor, he had 
no peronal knowledge of the event or of the veteran's 
involvement in that event.  H.S. only knew of the veteran's 
involvement when the veteran told him decades later that he 
had been involved.  Just as a veteran's statements 
transcribed by an examiner could not become credible 
supporting evidence of a claimed stressor, those statements 
told to a friend decades later could not become credible 
supporting evidence.  

For his part, the veteran has not been able to provide a 
consistent date for when the claimed stressor occurred.  At 
times he has reported that it happened in "early 1953", 
"mid-1953", 1954, or sometime between 1953 and 1956.  He 
has consistently reported that the incident occurred at Fort 
Bragg, but his personnel record show that he was not at Fort 
Bragg after February 1955.  The veteran's inability to give a 
clear and consistent date for the claimed stressor has 
frustrated efforts to obtain credible supporting evidence.

There is no credible supporting evidence of the alleged 
stressor and it cannot be verified by evidence independent of 
the veteran's assertions.  Because there is no credible 
supporting evidence of the claimed non-combat stressor, the 
preponderance of the evidence is against the claim.  As such 
the doctrine of reasonable doubt is not for application, and 
the claim is denied.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for PTSD is denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


